DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. See rejection below on different interpretation of the reference.

Claim Objections
Claims 4 and 8-14 are objected to because of the following informalities:  
Claims 8-14 should be labeled as (withdrawn and/or (withdrawn - currently amended)).
Claim 4 recites “wherein the surface protection layer structure alone contacts the electrically conductive structure of the first stack” is objected because fig. 1F below does not show as such. Both 116 and 112 are connecting 134.
    PNG
    media_image1.png
    164
    457
    media_image1.png
    Greyscale

Appropriate correction is required.



Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 4 recites “wherein the surface protection layer structure alone contacts the electrically conductive structure of the first stack”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the layer structure” lacks antecedent basis in line 8 and it is unclear and indefinite if “the layer structure” is that of a first stack or another layer structure of something else.
Claim 1 recites “a first stack” in line 4 and then recites “a first stack” again in line 6. As such it is unclear and indefinite the two recitations of “a first stack” are referring to the same first stack.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. 20140027929.
Regarding claim 1, Lin discloses a method of manufacturing an electronic package, the method comprising: 


    PNG
    media_image2.png
    155
    435
    media_image2.png
    Greyscale

(fig. 3c) dispensing (https://www.dictionary.com/browse/distribute defines as dispensing as to deal out; to administer) an adhesive 134 (is a type of adhesive) in a spatially-restricted manner (spatially restricted to surface 130) to a region (top region) of a layer structure of a first stack (124 – semiconductor die is a stack of elements and layer);
placing an electronic component (132, an electronic component, on surface 180 is placed in the adhesive during the forming of 134) in the adhesive on the layer structure of a first stack (124); 

    PNG
    media_image3.png
    145
    640
    media_image3.png
    Greyscale

encapsulating the electronic component 132 by an encapsulant 150 (fig. 4e) in a pressureless way (150 is spin coating par [0052] – which is by means of a dispensing procedure as per applicant specification par [0047]); and 

    PNG
    media_image4.png
    323
    889
    media_image4.png
    Greyscale

after encapsulating, forming at least one further layer structure (fig. 4h) at the layer structure (124) to thereby form a second stack beneath the encapsulated electronic component (see fig. 4f-4h), 
wherein the at least one further layer structure comprises a surface protection layer structure 180 (par [0057] - an electrically conductive layer 180),
wherein the surface protection layer structure 180 protects an electrically conductive structure (contact pad which is connected to 132 is protected) of the first stack.
 
Regarding claim 3, Lin necessary discloses wherein encapsulating the electronic component comprises a deposition of encapsulation material by (b) coating (see par [0052] of Lin for spin coating). 

Regarding claim 4, fig. wherein the surface protection layer structure 180 alone (in light of applicant drawing, alone does not mean by itself, fig. 1F of applicant drawing shows 134 and 116 and 134 and 112 are contacted) contacts the electrically conductive structure of the first stack.

Regarding claim 5, fig. 3C of Lin discloses wherein placing the electronic component comprises bonding the electronic component to the layer structure.

Regarding claim 6, figs. 4c-5 of Lin discloses wherein the electronic component is encapsulated together with at least one further electronic component (the other 132s) which, after a singularizing process, forms a part of a further electronic package.

Regarding claim 16, fig. 4h and par [0057] of Lin discloses wherein the surface protection layer structure 180 substantially covers the whole bottom of the electrically conductive structure of the first stack.

Regarding claim 17, fig. 4h discloses wherein the surface protection layer structure 180 is configured to prevent oxidation of the bottom surface of the electrically conductive structure of the first stack.

Regarding claim 18, fig. 4h and par [0057] of Lin wherein the surface protection layer structure is electrically conductive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kurihara et al. 20060180938.
Regarding claim 2, Lin discloses claim 1, but does not disclose wherein encapsulating the electronic component is accomplished at a temperature being less than 200.degree. C.
Note that par [0050] of Lin discloses that FIG. 4c, an encapsulant or molding compound 144 is deposited over semiconductor die 124 and carrier 140 using … spin coating... Encapsulant 144 can be polymer composite material, such as epoxy resin.
However, par [0214] of Kurihara discloses that an epoxy resin, which is a heat-resistant resin, is applied as the insulating film 132 by spin coating, and thereafter, the epoxy resin is thermoset at a temperature of 200.degree. C.
Note that to spin coat epoxy resin, the temperature must be less than 200.degree. C because the epoxy resin is thermoset at a temperature of 200.degree. C.
In view of such teaching, it would have been obvious to form a method of Lin wherein encapsulating the electronic component is accomplished at a temperature being less than 200.degree. C. such as taught by Kurihara in order to be able spin coat epoxy resin material below thermoset at a temperature of 200.degree. C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829